Citation Nr: 1340834	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal in September 2011 for additional evidentiary development.  After such was achieved, the Veteran's claims file was returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In a July 2012 letter to the AMC, the Veteran reported that he was currently being treated for anger issues and anger management at the VA Outpatient Clinic in Viera, Florida.  He specifically noted that he had been unable to obtain the treatment documentation, but suggested that VA contact this clinic to verify that such treatment occurred.  Significantly, the record currently before the Board includes VA treatment records dated no later than February 2012.  Thus, on remand, any outstanding VA treatment records dated from February 2012 to the present day that are relevant to the Veteran's psychiatric treatment, to include those from the Viera, Florida VA Outpatient Clinic, should be secured and associated with the claims file.  

In addition, although a February 2008 Statement of the Case indicates that the Veteran's service personnel records for the period from April 1980 to April 1983 were available and reviewed by the RO, such records are not currently in the claims file.  Therefore, on remand, the AOJ should also obtain the Veteran's complete personnel file and add it to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records relevant to the Veteran's psychiatric treatment dated from February 2012 to the present day, to include those specifically identified by the Veteran from the Viera, Florida VA Outpatient Clinic.

2.  Obtain the Veteran's complete service personnel file.

3.  If the records requested in items (1) and (2) are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


